fjj irs department of the treasury internal_revenue_service p o box cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 ofthe code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 ofthe code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter4038 rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 c -no protest letter4038 rev catalog number irs department of the treasury internal_revenue_service p o box cincinnati oh legend b state c date d name g fundraiser h fundraiser n for profit name x product name dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_50l a of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_50l c of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts your president d owns n which sells product x to businesses n also incorporated you in b on c your articles state the entity is formed to feed the hungry in b it will allow groups to sell x made by n to fund raise for their church school and events x will be purchased by donor patrons but x will be delivered to a food bank type entity or charitable_organization that feeds b's hungry the donor patron who purchases the x will be the person who selects from a list of ten charitable entities who will receive x the donor patron will receive a donation receipt for tax purposes any assets upon liquidation shall be distributed to the ten charitable agencies who feed the hungry and the poor letter rev catalog number 47630w you are a new fundraising organization that teaches youth how to help their communities while earning money to support group and school activities you are offering the following program fundraisers to nonprofit_organizations such as schools community groups and religious organizations your first program is g to execute a g a group enrolls with you and agrees to participate in a fundraiser for two to four weeks group members will solicit participants to purchase x the individual selects the number of x to purchase and will receive a tax deduction they will select a community organization such as a homeless shelter or food bank to receive the x purchased the group collects funds and submits the funds and orders to you at the end of the fundraising period you give the group y percent of the proceeds the remaining percentage is used by you to cover wholesale x prices and fulfillment costs you buy x at wholesale prices from n fulfill the orders and makes delivery arrangements with the community organizations to receive x groups may also apply for a grant from you to supplement its fundraising activities your second program is h to complete an h a group enrolls with you and completes an advanced order form the group purchases x at wholesale the group picks up x and heats serves and sells them during its event at retail pricing the group sets the retail price all the proceeds support the group you will purchase x from n at whole sale price the wholesale price is the list price determined by n is for distributors nationwide you will also accept donations toward group fundraisers or for general purposes you plan to have additional fundraisers such as a gala 5k or golf tournament to raise funds for providing grants to groups your funds will come from donations your expenses are contributions paid out and other expenses you have four board members other than d who will be the primary interface between you and n in addition you have a similar name as n and use a similar logo as n you believe through your programs communities will grow stronger students will learn to give back to communities while helping other charitable organizations law sec_501 c provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1 c -l a l of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -l b l i of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes letter rev catalog number 47630w sec_1 c -1 c of the income_tax regulations provides that an organization will be regarded as 'operated exclusively' for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized and operated exclusively for educational_purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it in 765_f2d_1387 9th cir affg tcmemo_1984_349 tax_court concluded that the extent of the integration between the operations of a non-profit entity and related for-profit entities controlled by the non-profit directors precluded exemption furthermore the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the 9th circuit_court of appeals in affirming the tax court's decision stated the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in international postgraduate medical foundation v commissioner 56_tcm_1140 the court ruled as non-exempt under sec_50l c of the code an organization formed to sponsor medical seminars and symposia that was founded and run by an individual who was a shareholder and officer in a for-profit travel agency that provided travel arrangement services to the nonprofit finding that the nonprofit was formed to obtain customers for the for-profit's business the court concluded that the nonprofit had as a substantial purpose increasing the for-profit's income when a for-profit organization benefits substantially from the manner in which the activities of a related nonprofit organization are carried on the court reasoned the nonprofit organization is not operated exclusively for exempt purposes within the meaning of sec_501 c even if the nonprofit furthers other exempt purposes in arlie foundation v commissioner 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization paid significant advertising and promotional expenses and derived substantial income from events held at its conference center the court determined that the organization's activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotion methods eg advertising and the extent to which the organization receives charitable donations application of law you are not as described in sec_501 c of the code because you are not exclusively organized and operated for charitable purposes letter rev catalog number 47630w you are not as described in sec_1_501_c_3_-1 ofthe income_tax regulations because you fail both the organizational and operational tests you do not meet the requirements in sec_1_501_c_3_-1 ofthe income_tax regulations your articles of incorporation state you are organized to feed the hungry the provisions in your articles of incorporation do not limit your purposes to exclusively c purposes as a result you have not satisfied the organizational_test required by sec_1 c -1 b i of the regulations you are not described in sec_1 c -1 c of the regulations because more than an insubstantial part of your activities are devoted to non-exempt private purposes for example you are operating for the private purposes ofn because you are providing n a sales outlet to market and sell its products in addition participants pay the same amount for x as distributors nationwide you are also operating for substantial commercial purpose because you are selling products to those who participate in your fundraising program for them to sell at a profit as described in sec_1_501_c_3_-1 of the regulations you are not operated exclusively for exempt purposes because your net_earnings inure to the benefit of private shareholders or individuals this is evidenced by the fact that you were incorporated by n who sells x and is owned by d your president although you have adopted a conflict of interest policy this does not change the fact that d through n is profiting from this relationship you are not as defined in sec_1_501_c_3_-1 of the income_tax regulations because you are operating for the private interests ofn and d through your programs n is able to grow its business and enhance its visibility as well as increase its profits you are like the organization in church by mail because you are purchasing x from n you are essentially providing a market for n's products you are increasing n's market share through your fundraising programs you are like the organization in international postgraduate medical foundation because your activities will produce a substantial amount of revenue for x therefore you were formed for the substantial non-exempt purpose of providing a related commercial entity with business revenue you meet several ofthe commerciality factors found inairlie foundation v commissioner you are in competition with for profit commercial entities you provide an insubstantial amount of low cost or no cost items and you appear to receive insubstantial charitable donations conclusion based on the information you provided we are not able to conclude that you are organized and operated exclusively for charitable purposes you cannot qualify for tax exemption because more than an insubstantial part of your activities result in private benefit ton and n's owner d accordingly you do not qualify for exemption under sec_501 of the code ifyou don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include letter rev catalog number 47630w your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one ofthe following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us ifhe or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top ofthis letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it ifyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication letter rev catalog number 47630w
